Citation Nr: 9903722	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension, in the calculated amount of 
$33,599.80.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from May 1944 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Committee on Waivers and 
Compromises (Committee) at the Regional Office (RO) in Los 
Angeles, California, which denied the veteran's request for 
waiver of the recovery of an overpayment of improved 
disability pension benefits, in the calculated amount of 
$33,599.80.  The veteran appeared and offered testimony 
before a member of the Board in August 1998 in Oakland, 
California.  A transcript of the hearing is of record.  The 
case was returned to the Board from the RO.  

The record shows that the appellant's improved pension 
benefits indebtedness was originally established in June 1992 
in the amount of $2,289.  In March 1993, the Committee at the 
RO denied a waiver of this indebtedness.  Although the 
appellant filed a notice of disagreement with that decision, 
a timely substantive appeal was not filed following the June 
1993 issuance of a Statement of the Case (SOC).  The record 
shows that a new debt was created in March 1996 in the amount 
of $33,599.80.  The current appeal will be limited to the 
Board's consideration as to the issue of the validity of this 
debt.  


FINDINGS OF FACT

1.  The veteran received nonservice-connected pension 
benefits in 1988, 1989, and 1990 based on information he 
provided regarding his total income.  He was clearly informed 
that any changes in his income should be immediately reported 
to VA to avoid the creation of an overpayment.  



2.  His failure to report additional employment income in 
1988, 1989, and 1990 upon Eligibility Verification Reports 
(EVR) for the pertinent years resulted in an overpayment debt 
which was recently reconfigured to include past due amounts 
and a finding of additional earned income, in the amount of 
$33,599.80.  

3.  The veteran acted in bad faith by concealing his 
employment income from VA, while aware that such income would 
reduce his nonservice-connected disability benefits.  


CONCLUSION OF LAW

The veteran's bad faith precludes consideration of waiver of 
recovery of the pension overpayment.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1962, 1963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Initially, the Board will proceed on the assumption that the 
veteran's evidentiary assertion that he is entitled to a 
waiver is sufficient to well ground his claim within  the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1996), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1998), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that under 38 C.F.R. § 1.962(b) (1998) any misrepresentation 
of material fact must be "more than non-willful or mere 
inadvertence." 

The evidence in this case indicates that the overpayment of 
pension in question was created because the veteran failed to 
report employment income that he earned in 1989 and 1990, 
when in fact he was employed during each of these years.  

The veteran was awarded a nonservice-connected pension in 
1989 and 1990 based on statements he submitted regarding his 
total family income.  On the pertinent EVRs, he reported a 
dollar amount of $0 for total wages from all employment.  The 
EVR reports include a notation that it is important for the 
veteran to read the "enclosed" VA instructions in VA FORM 
21-0510 (EVR Instructions).  This VA form provides that the 
veteran report "all income (money and services)."  The 
Board notes that the entries in the record showing that this 
form was provided to the veteran with the requests that he 
complete an EVR raise a presumption of administrative 
regularity that he was provided with the forms, and thus 
received the notice.  Ashley v. Principi, 2 Vet. App. 307 
(1992).

In late 1995, the veteran was notified that VA had received 
information regarding unreported income for the years 1989 
and 1990 resulting in a reduction in his monthly benefits.  
In early 1996, his monthly amount was terminated, effective 
November 9, 1990.  This action resulted in an overpayment 
calculated at slightly over $34,000.  (See Referral of 
Indebtedness to Committee on Waivers and Compromises (VA FORM 
4-1042a in April 1996.)  In a November 1996, waiver of the 
amount in debt ($33,617.80) was denied.  The RO again denied 
waiver of indebtedness in April 1998, now calculated at 
$33,599.80.  

Analysis 

Under the law and regulations governing the granting or 
denying of a waiver of recovery of an overpayment depends on 
various elements.  Fraud, misrepresentation or bad faith 
automatically prevents the granting of a waiver.  38 C.F.R. 
§ 1.963.  

In statements of record, to include the veteran's testimony 
at a personal hearing in August 1998, he has said that he was 
unaware that he had to report employment income.  As 
indicated above, however, there is nothing in the record to 
suggest that he was not provided with VA FORM 21-0510 which 
was "enclosed" with his EVR form.  Thus, the Board presumes 
regularity of administrative process in the absence of clear 
evidence to the contrary.  See YT v. Brown, 9 Vet. App. 195 
(1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

In conclusion, it is the Board determination that the 
veteran's actions with regard to this overpayment constituted 
bad faith.  He was provided with VA FORM 21-0510 each time he 
filled out an EVR report which informed him of his duty to 
report all income to VA, but he prepared EVRs that showed no 
income at the same time that he was receiving wages from 
employment.  This occurred on more than one occasion.  When 
it came to VA's attention that he was receiving this income 
from wages, he requested a waiver.  

The Board finds that although the veteran's actions may not 
have been undertaken with actual fraudulent intent, they were 
undertaken with the intent to seek an unfair advantage and 
with knowledge of the likely consequences - a loss to the 
government.  The veteran has also been shown to lack good 
faith.  His conduct shows an absence of an honest intention 
to abstain from taking unfair advantage of VA, in that he 
reported $0 income when he was actually receiving wages from 
employment.  His misrepresentation of his income was more 
than non-willful or mere inadvertence.  The Board finds that 
the veteran's statements to the effect that he was unaware of 
the requirement to report his income lack credibility in that 
he was informed in writing on numerous occasions that he had 
to report all income, and as pointed out at his personal 
hearing, he can read.  Hearing transcript at 7.  The Board 
concludes that it is simply not credible that the claimant 
did not understand his obligation to report his income when 
he expressly marked none on the EVR forms where he was asked 
specifically to report his income.



ORDER

Entitlement to waiver of recovery of an overpayment of 
$33,599.80 is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -


